Citation Nr: 1335316	
Decision Date: 11/04/13    Archive Date: 11/13/13

DOCKET NO.  09-50 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to an evaluation in excess of 30 percent disabling, for the period prior to April 9, 2012, and in excess of 70 percent disabling, for the period beginning April 9, 2012, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to June 1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland that, inter alia, denied a claim for increased rating for PTSD and entitlement to total disability compensation rating based on individual unemployability due to service-connected disability (TDIU).

In a February 2013 rating decision the RO increased the rating for the Veteran's PTSD from 30 percent disabling to 70 percent disabling, effective April 9, 2012.  Although each increase represents a grant of benefits, a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the matter continue before the Board.

In February 2013 the RO issued a rating decision granting TDIU.  The RO's decision represents a complete grant of the Veteran's appeal on this claim.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


In the April 2011 VA medical examination report it was noted that the "Veteran continues to attend therapy for post-traumatic stress disorder approximately on once-a-month basis."  Review of the claims file does not reveal any VA treatment records dated subsequent to June 2010.  VA treatment records beginning September 2006 have been obtained.  A September 2006 VA treatment note reveals that the Veteran was receiving ongoing treatment.  In addition, an August 2005 VA examination report indicates that the Veteran was attending outpatient psychosocial support, seeing a psychiatrist once a month, and seeing another mental health provider once a week.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United State Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain and associate with the claims file complete VA treatment records regarding the Veteran that are dated prior to September 2006 and subsequent to June 2010. 

Review of the claims file reveals that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits since at least 1977.  The current claim for increased rating was received in July 2007 and evidence dating from 1977 would not be pertinent.  However, it is unclear whether there may be more contemporaneous records from SSA which might pertain to the Veteran's current claim.  If there exists a reasonable possibility that the SSA records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  On remand, the AMC/RO should contact SSA to see if there are any records pertaining to the Veteran subsequent to the 1977 determination; specifically since 2006.  

The duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As this remand seeks to associate additional treatment records with the claims file, the Veteran should be afforded another VA medical examination regarding the severity of his PTSD after the records are obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated prior to September 2006 and since June 2010.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Contact SSA and determine whether the Veteran has undergone any re-evaluation by SSA since the 1977 grant of benefits.  Request complete copies of any determination on a claim for disability benefits from that agency, as well as all medical records regarding the Veteran, specifically dated after 1977.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  The examiner must indicate the impact of the Veteran's PTSD on his ability to work.  The examiner should set forth a complete rationale for all findings and conclusions in a legible report.

4.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


